In a proceeding to validate petitions designating appellant as the candidate of the Peoples Choice Independent Party in the General Election to be held on November 5, 1974 for the public office of Member of the Assembly for the 20th Assembly District, the appeal is from a judgment of the Supreme Court, Nassau County, dated October 24, 1974, which dismissed the petition in the proceeding. Judgment affirmed, without costs. No opinion. Martuseello, Acting P. J., Latham, Cohalan, Brennan and Benjamin, JJ., concur.